                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


SYMETRA LIFE INSURANCE                  )
COMPANY,                                )
                                        )
       Plaintiff,                       )
                                        ) 2:18-cv-00492-JDL
                    v.                  )
                                        )
GUY RAYMOND EMERSON,                    )
                                        )
       Defendant.                       )

    ORDER ON PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR A
               TEMPORARY RESTRAINING ORDER

       This matter comes before the court on Symetra Life Insurance Company’s

(“Symetra”) emergency ex parte motion for a temporary restraining order (TRO) (ECF

No. 4). See Fed. R. Civ. P. 65(b)(1).

       In considering a request for a temporary restraining order, the court must

determine: “(1) the movant’s likelihood of success on the merits; (2) whether and to

what extent the movant would suffer irreparable harm if the request were rejected;

(3) the balance of hardships between the parties; and (4) any effect that the injunction

or its denial would have on the public interest.” Díaz-Carrasquillo v. García-Padilla,

750 F.3d 7, 10 (1st Cir. 2014) (citing Corporate Techs., Inc. v. Harnett, 731 F.3d 6, 9

(1st Cir. 2013)).

                           I. FACTUAL BACKGROUND

       At this point, the Court has only the materials submitted by Symetra, from

which I glean the following facts: Symetra Financial Corporation is a diversified

financial services company with more than 1,600 employees nationwide. Symetra is
a wholly owned subsidiary of Symetra Financial Corporation. Symetra has been in

the insurance industry for over 50 years, and during that time has developed its

goodwill and reputation within the industry. Symetra owns U.S. Federal registration

serial number 3127698 for the SYMETRA mark, ECF No. 1 ¶ 7, and has also made

extensive use of the mark SYMETRA LIFE INSURANCE COMPANY to designate

services that it provides, id. ¶ 8.          Symetra also maintains a website,

https://www.symetra.com, where it advertises its services and provides biographical

information about the leadership team of Symetra. Id. ¶ 9. The website also contains

images of members of the leadership team.

      Guy Raymond Emerson (“Emerson”) is and has been a disability claimant

under his former employer’s Life and Disability Plan with Symetra.       As a plan

participant, Emerson submitted a claim for long term disability to Symetra, which

has been administering his claim, apparently to Emerson’s dissatisfaction. Without

the knowledge or authorization of Symetra, Emerson registered the domain name

“symetralifeinsurancecompany.com” for his own use.      Emerson then launched a

website (“the Website”) hosted at that domain, where he has published personally

identifying information about numerous officers, directors, and employees of Symetra

and that of their family members, some of whom are minors.

      The personally identifying information on the Website includes the full names

multiple Symetra employees, their home addresses, and the names of their spouses,

children, and other relatives. The Website also encourages members of the public to

contact the named Symetra employees:



                                         2
      If a Symetra Claims Representative is delaying, denying, engaging in
      bad faith tactics, or committing outright fraud to avoid paying your valid
      insurance claim, call them, e-mail them, or pay them a visit at home. If
      you don't have their home address, home phone number, or e-mail
      address, contact me and I will find them for you.

Id. ¶ 36. The Website also singles out one particular employee and her children:

      If [Symetra Employee] is delaying, or denying your valid insurance
      claim feel free to stop by her home to discuss your claim with her. If
      [Symetra Employee] is not home when you arrive, I'm sure that her
      daughter [First Child], or her daughter [Second Child], would be more
      than willing to keep you company until she arrives home.

Id. ¶ 37.

      The Website is structured and designed in a way that makes it appear as

though the Website is affiliated with Symetra; for example, it includes a copyright

notice identifying Symetra as the owner. The Website also includes allegedly false

statements about Symetra.          For example, the Website includes the following

quotation, which is attributed to Symetra’s Chief Executive Officer: “Well of course

we engage in bad faith tactics like delaying and denying our policy holders [sic] valid

claims. How do you think me [sic], my key executive officers, and my board members

stay so damn rich. [sic]” Id. ¶ 29.

                               II. LEGAL ANALYSIS

A. Likelihood of Success on the Merits

      The complaint alleges trademark infringement under the Lanham Act, 15

U.S.C.A. § 1114 (West 2018) (Count I), common law trademark infringement (Count

II), and defamation (Count III).

      To prevail on a trademark infringement claim under § 1114, a plaintiff must

show “1) that he uses, and thereby ‘owns,’ a mark, 2) that the defendant is using that

                                            3
same or a similar mark, and 3) that the defendant’s use is likely to confuse the public,

thereby harming the plaintiff.” N. Light Tech. v. N. Lights Club, 97 F. Supp. 2d 96,

109 (D. Mass. 2000), aff’d 236 F.3d 57 (1st Cir. 2001) (internal quotation omitted). At

this early stage in the proceedings, I am satisfied that the allegations in the complaint

meet the first two elements. See ECF No. 1 ¶¶ 7-8.

      Whether the use is likely to confuse the public “is a question of fact.” Dorpan,

S.L. v. Hotel Melia, Inc., 728 F.3d 55, 64 (1st Cir. 2013). Here, the facts before me

suggest that Emerson adopted Symetra’s marks for the purpose of confusing the

public by creating a web page that looks as though it is a part of Symetra’s business

operations. This is evidenced by, for example, the inclusion of a copyright notice on

the Website. Emerson also used Symetra’s exact marks. Therefore, at this early

stage, the likelihood of public confusion element is also satisfied. Because the same

factual allegations form the basis for both Symetra’s Lanham Act claim and its

common law trademark infringement claim, I reach the same conclusion with respect

to the latter. See Benchmark v. Benchmark Builders, Inc., No. CIV. 00-151-PH, 2000

WL 1886570, at *7 (D. Me. Dec. 29, 2000).

      Symetra is also likely to prevail on its state law defamation claim. “The

elements of a defamation action under Maine common law[] are: (1) a false and

defamatory statement pertaining to the plaintiff; (2) an unprivileged publication to a

third party; (3) fault amounting at least to negligence; and (4) defamation per se or

special harm.” Pan Am Sys., Inc. v. Hardenbergh, 871 F. Supp. 2d 6, 11 (D. Me. 2012)

(citing Garrett v. Tandy Corp., 295 F.3d 94, 103 (1st Cir. 2002)). “Under Maine law,



                                           4
statements are defamatory per se if they relate to a persons’ [sic] profession,

occupation, or official station.” Id. at 17.

       At this early stage, the nature of the statements about Symetra, Symetra’s

assertion that they are false, and the allegation that the statements were posted on

the internet suffice to satisfy the first two elements. The allegations in the complaint

are also sufficient to indicate that Emerson “negligently disregarded the falsity of the

statements.” Id. at 16. Furthermore, the statements on the Website concern the way

that Symetra processes its claims, which relates to the business of the company and

the profession of Symetra employees who handle the processing of claims. Therefore,

the final element is also satisfied.

       I therefore conclude that Symetra is likely to succeed on the merits of its

claims.

       To the extent that Symetra seeks injunctive relief directed at Emerson’s speech

encouraging others to contact the company and its employees with complaints about

the business, whether at the workplace or at home, or at public “ad hominem”

comments, ECF No. 4 at 10, the Court will not grant the emergency relief that is

sought. The Court also will not prohibit Emerson from publishing allegations that

Symetra has engaged in fraudulent or improper business practices, or from

publishing the personally identifying information of Symetra employees, officers,

agents, and directors. Symetra’s submission fails to demonstrate how such injunctive

relief would not unlawfully impair Emerson’s First Amendment rights. The Court

will, however, enjoin Emerson from encouraging others to contact the children and

other family members of employees about Symetra’s business practices because

                                               5
contact of that nature has the potential to cause irreparable emotional harm to those

family members, who have no employment or professional relationship with Symetra.

B. Irreparable Harm

      I also conclude that Symetra will suffer irreparable harm absent a TRO. The

public disclosure of the personal information of the children and family members of

Symetra’s employees is harmful to Symetra’s ability to provide a safe and professional

environment for its employees. Furthermore, the continued misuse of Symetra’s

marks is likely to cause irreparable harm to Symetra’s goodwill and business

reputation.

C. Balance of Hardships

      The balance of hardships weighs in Symetra’s favor. Temporarily enjoining

Emerson from misusing Symetra’s marks and from publicizing personally identifying

information regarding the children and family members of Symetra’s workforce

imposes no more than a modest hardship on Emerson. Furthermore, there is an

ongoing risk of harm to Symetra’s business reputation resulting from the

unauthorized use of its marks.

D. Public Interest

      Based on my review of Symetra’s submission, I conclude that the issuance of a

temporary restraining order is in the public interest. Nothing in the materials before

me suggests that the entry of a temporary restraining order will work against the

public interest.




                                          6
                                  III. CONCLUSION

       Because of the sensitive nature of the information Symetra seeks to protect,

and the fact that Symetra asserts that Emerson previously responded to a request

from Symetra to take down the Website by adding to its content, I conclude that prior

notice of the motion should not be required under these circumstances. See Fed. R.

Civ. P. 65(b)(1).

       For the reasons stated above, I hereby ORDER that a Temporary Restraining

Order is entered as follows:

       A.      Guy Raymond Emerson, and all other persons acting for, with, by,

through or under authority of Emerson, or in concert or participation with Emerson,

and each of them, are enjoined from:

       1. using any trademark, logo, design, or source designation of any kind on or

            in connection with any online presence that is a copy, reproduction,

            colorable imitation, or simulation of, or confusingly similar to any of

            Symetra’s trademarks, trade dresses, or logos;

       2. using any trademark, logo, design, or source designation of any kind on or

            in connection with any online presence that is likely to cause confusion,

            mistake, deception, or public misunderstanding that such goods or services

            are sponsored or authorized by Symetra, or are in any way connected or

            related to Symetra;

       3. any publication of any personally identifiable information pertaining to the

            children or family members of any Symetra employee, agent, officer, or

            director.

                                           7
      B.     The      website     currently     maintained     at   the    domain

“symetralifeinsurancecompany.com” shall immediately be either (1) modified to take

out information and trademarks that violate Section III(A)(1), (2), and (3) of this

order, or (2) discontinued.

      It is also ORDERED that Symetra provide as security either cash or bond in

the sum of $5,000, in accordance with Fed. R. Civ. P. 65(c).

      It is further ORDERED that the clerk is directed to schedule a preliminary

injunction hearing within fourteen (14) days.

      SO ORDERED.

      Dated this 4th day of December, 2018


                                                        /s/ JON D. LEVY
                                                     U.S. DISTRICT JUDGE




                                          8
